By the Court.
It is sufficient, if the substantial slanderous words are laid and proved. Otherwise the consequence necessarily would be, that if a conversation, wherein slander was uttered, continued for an hour, the whole must be distinctly *expressed in the declaration and proved in evidence, *510] which would be idle and superfluous.
The case of Davis v. Lewis is sound law, founded on the common usage of mankind, and adapted to the common concerns of life. Vid. 1 Rol. Abr. 64, pl. 20. 1 Com. Dig. 202. 4 Bac. Abr. 509. 1 Rol. Rep. 69. 1 Lev. 82. Cro. Jac. 91. 2 East 436. If one assert a slander generally, without adding who told it to him, it is actionable. But if he would shelter himself under the cover of report, it must be such a one as would induce reasonable belief. If -it should appear to be the mere vehicle of malice, or the party should attempt to vindicate himself under an author wholly unworthy of credit, we should deem it an aggravation of the injury, by a substitution of finesse in fraudem legis. In the present instance, the defendant said he heard the report from two persons he named, but he has shewn but one of them, and therefore he is not within the true spirit of the case cited in his defence. Yet the case is not of an aggravated kind : there was no ill blood between the parties, and he was not industrious in circulating the report.
In the course of the trial, a witness was offered to prove that a traveller refused to go to the plaintiff’s inn on the ground of the report, and mentioned so at the time. But the court rejected the testimony. This- is res inter alios acta, and no special damage is laid in the declaration.
The jury gave a verdict for the defendant.